COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF E. S. S., A                 §             No. 08-21-00025-CV
  CHILD,
                                                 §                Appeal from the
                       Appellant.
                                                 §              388th District Court

                                                 §            of El Paso County, Texas

                                                 §             (TC# 2014DCM3505)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until January 25, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before January 25, 2022.

       IT IS SO ORDERED this 22nd day of December, 2021.


                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.